 386DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalUnion of Operating Engineers, Local132, AFL-CIO (Stone and Webster EngineeringCorporation and Chapman Plumbing & Heating)andJoseph Cook.Case 6-CB-2782January 30, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn October 21, 1974,Administrative Law JudgeJohn F.Corbleyissued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief and the General Counsel filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.Respondent excepts to the Administrative LawJudge's conclusion that it violated Section 8(b)(1)(A)of the Act byfailing to refer the Charging Party,Joseph Cook,for employment on August 10, 1973. Inour view, Respondent's exception is meritorious.From September 1970 toApril 17,1973,1 JosephCook,a member of Respondent since 1958,workedon three jobs which he had obtained withoutregistering on Respondent's "out-of-work" list. Thelast of these jobs was at the Harrison Power Station.When it neared completion,Cookagreed to take anew assignment with the same employer, UnionBoilerCompany,atanother location.However,Respondent'sbusinessagent,HardmanWilson,learnedof Cook'sexpected transfer to the newproject site and informed an employee at the new sitethat Cook"had jumped his last job on me and I'llstand a one-man picket line before I let him comedown there and do it again."Having been informedofWilson's intentions,the Union Boiler Companyofficialsdeclined to request that Respondent referCookand instead accepted the referral of anotherindividual who had been on the out-of-work list for 5months.Cookcompleted his work at the HarrisonPower Plant on April 17. On April 18,Cook's wifetelephoned Respondent's office in Clarksburg, WestVirginia, and registeredCookon the out-of-work list,specifying that Cook desired assignment as a hoistoperator.Respondent's office secretary, Sharon Held, tele-phoned Cook on May 30 to offer him a referral as agrade-all operator at Gaycon Company. Cook turneddown the offer, saying he had just been released fromthe hospital. Under Respondent's hiring hall agree-ment, Cook's refusal caused him to drop to thebottom of the list, at least with respect to referral forgrade-all operator jobs. But this still accorded Cook aregistration effective that date. On July 11, Respond-ent telephoned Cook with another job referral, butno one answered Cook's telephone on that occasion.On August 10, 1973, Respondent dispatched JohnRadcliff to operate a "grader" for the Elkins BlackRock Company; Radcliff had registered on the out-of-work list on August 6. On August 29, a week afterCook filed the charge in this proceeding, Respondentonceagaintelephoned Cook about a job referral, butwas unable to reach him. On the same day, Mrs.Cook telephoned the hall and made an appointmentto see Respondent's business agent,Wilson, onAugust 30.During the meeting, the Cooks andWilsondiscussedWilson's claim that Cook had bypassed thehiring hall in obtaining prior employment. Wilsonsaid:Cook, all I want you to do is when you work herejust be like the rest of the men and I'll treat youlike the rest of the men but I don't owe anybodyany special favors that go out and pick their ownjobs and work behind the hall because we've got ahiring list and a referral list.All I'm saying Joe is this, I don't have anythingpersonal against you and I'm not trying to starveyou, all I want you to do is to come in here andI'll treat you like anybody else and I'll offer youany job that comes up, now that's all I can tellyou.At another point in the conversation,Wilsonprotested that he never told anyone that he wouldnot refer Cook through the Union's hiring hall,stating, "that's a lie, I never said anything of thekind. I said you would get on the list and take yourturn with the rest of the men and that's the statementImade."On September 1, after a referral by Respondentwhich he accepted, Cook went to work operating agrade-all at Marble Cliff Quarries.The Administrative Law Judge reasoned thatWilson's statement that he would set up a one-manpicket if Cook jumped jobs from the HarrisonStation project to a new project demonstrated anIAll dates refer to 1973unless otherwise noted216 NLRB No. 76 INTL UNION OF OPERATING ENGINEERS, LOC. 132387animosity against Cook which, as indicated byWilson's remarks at the meeting on August 30, wasmaintained at least until the end of August 1973. Hefound that this animosity, an irrelevant considera-tion,motivatedRespondent on August 10, whenCook was not referred to a grader's job. We disagreewith this analysis of the facts.Wilson's statements on both occasions disclose aresentment againstCook for circumventing thehiring hall, but they do not establish any intention onWilson's part to treat Cook differently than anybodyelse if he registered for work at the hiring hall. This iswhat Wilson told Cook on August 30, and nothingdifferent was expressed or implied by him in April.Indeed, once Cook was properly registered, Re-spondent offered him a referral in May and tned toreach him with another referral in July, all beforeAugust 10, which the Administrative Law Judgefound to be the date when Respondent discriminatedagainst Cook. As no intervening incident or reason isshown which would evince any change in Respond-ent's attitude toward Cook before August 10, orthereafter, we cannot accept the Administrative LawJudge's conclusion that Respondent was disposed todiscriminate againstCook at all times materialherein.Nor are we persuaded that, on August 10, Cookwas bypassed in favor of Radcliff for ajob which hewas able and willing to perform, to Respondent'sknowledge. Thejob offered Radcliff was to operate agrader.The Administrative Law Judge made nodistinctionbetween the classification of grade-alloperator and grader and found that Cook, who wasqualified to operate a grade-all, should have beendispatched to the grader's job instead of Radcliff.But his failure to distinguish between these classifica-tions with respect to Cook's availability appears to bewithout justification.Cook testified that he couldoperate a grade-all, a hoist, a cherry picker, compres-sors, or highlifts. In his August conversation withWilson, he stated that he could not operate tractor-type equipment since an operation on his back. Hetestified at the hearing that his doctor had instructedhim to stay off bulldozers and to work on stationaryjobs.Cook further stated that, between 1968 andApril 1973, he "worked no highway jobs." Wilsontestified that bulldozers and graders are equipmentused on road work. In view of these facts, we do notbelieve that a finding is warranted that, as of August10, 1973, Cook was available for grader work andthat Respondent, aware of that fact, denied him suchwork.On the basis of all the foregoing, we are notsatisfied that the General Counsel has establishedthat Respondent failed in its duty of fair and equalrepresentation to Cook by failing to dispatch him toa grader's job on August 10, 1973. Accordingly, weshall dismiss the complaint.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNationalLaborRelationsBoard hereby orders that the complaintherein be, and it herebyis,dismissedin its entirety.DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY,Administrative Law Judge:A heanngwas held in this case on June19, 1974,at Fairmont, WestVirginia,pursuant to a chargefiled by JosephCook, anindividual(hereinafter sometimes referred to as Cook orthe Charging Party),on August22, 1973,and served byregisteredmail on Respondent on the same day, anamended chargefiled byCook on August 28, 1973, whichwas served on Respondent on September 6, 1973, and acomplaint and notice of heanng issued by the RegionalDirector for Region 6 of the NationalLaborRelationsBoard on April29, 1974,which was also thereafter dulyserved on Respondent.The complaint alleges that Re-spondent during the penod April 18, 1973, to on or aboutAugust 30,1973, failedto refer the Charging Party foremployment with various employers with whom Respond-ent has an exclusive hiring hall arrangement;that suchfailurewas based on arbitrary,irrelevant, and invidiousconsiderations; and that, by failing to refer the ChargingPartybased on such considerations,Respondent acted inbreach of itsdutyof fair representation to the ChargingParty,thereby violating Section 8(b)(1)(A) of the Act. In itsanswer to the complaint,which was amended at theheanng,Respondent denied the commission of any unfairlabor practices.For reasons which appear hereinafter I find andconclude that Respondent has violated Section 8(b)(1)(A)of the Actby failing to refer the Charging Party foremployment during a part of the period covered by thecomplaint.At the hearing the General Counsel and Respondentwere represented by counsel. All parties were given fullopportunity to examine and cross-examine witnesses, tointroduce evidence,and to file briefs. The parties waivedoral argument at the conclusion of the heanng.Briefs havesubsequently been received from the General Counsel andRespondent and have been considered. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record 1 in this case, including the briefs,and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS INVOLVEDRespondent maintains a collective-bargaining agreementwith certain GeneralContractorAssociations containingan exclusive hiring hall whereunder Respondent refersapplicants to contractors in the West Virginiaarea. Twosuch contractors are Stone and Webster EngineeringCorporation (hereinafter Stone)and Chapman Plumbing &Heating(hereinafterChapman)?Stone,aMassachusetts corporation with its principaloffice locatedin Boston, Massachusetts,is engaged as abuilding and construction contractor in the business ofindustrial and power plant construction.During the 12-monthperiodpreceding the issuance of the complaint,Stone purchased and received goods and materials valuedin excessof $50,000 from points directly outside the Stateof WestVirginia for use within the Stateof WestVirginia.Chapman,a Pennsylvania corporation with its principaloffice located inWashington,Pennsylvania,is engaged inthe general construction business.During the 12 monthperiod preceding the issuance of the complaint,Chapmanin the course and conduct of its business operations hasperformed services valued in excessof $50,000 for otherenterprises,including,inter alia,the General StateAuthori-ty ofPennsylvania,BrockwayGlass Co.,and the Pennsyl-vania State Board of Higher Education, located in theCommonwealth of Pennsylvania, which other enterprisesannually receive goods,materials,and services valued inexcess of$50,000 frompoints directly outsidethe Com-monwealth of Pennsylvania.The complaint alleges,the answer as amended admits,and I find that Stone and Chapman are now,and havebeen at all times material herein, employers engaged incommerce within the meaning of Section 2(6) and(7) of theAct.II.RESPONDENT'S LABORORGANIZATIONAL STATUSThe complaint alleges,the answer admits,and Ifind thatRespondent is a labor organization within the meaning ofSection2(5) of the Act.III.BACKGROUND AND SEQUENCE OF EVENTSA.Respondent'sOffice inClarksburg,WestVirginiaRespondent operates an office in Clarksburg,WestVirginia,atwhich it maintains an "out-of-work"listofregistrants for referral to construction work involvingheavy equipment,highway construction,and buildingICertain errors in the record have been noted and correctedPursuant to arrangements made on the record at the hearing GeneralCounsel'sExh.6A (transcript of a tape,which is General Counsel's Exh. 4)and 6B(cover letter explaining that the accuracyof 6A hasbeen stipulatedby theparties)and Respondent's Exh.2 (the bylaws of Respondent) wereforwarded to me at myofficeinWashington,D C., bythe General Counseltrades in the nearby geographicalarea.At this office arelocated two of Respondent's businessagents,HardmanWilson and Ed Wine, who areassistedby a secretary, Mrs.Sharon Held. The complaintalleges, theanswer admits,and I find that Hardman Wilson and Ed Wine, at all timesmaterial herein, were Respondent's business agents andwere agents of Respondent, acting on its behalf, within themeaningof Section 2(13) of the Act.B.The Background of the Charging Party,' HisUnemployment During the Spring and Summer of1973;The AftermathJoseph Cook, the Charging Party, has been a member ofthe Respondentsince 1958.His employment history duringthe 5 years precedingthe allegedunfair labor practices wasas follows:Mitchell Power Plant (Ft. Martin), Oct. 8, 1968-Dec. 1969;McKinney Drilling Company (HarrisonPowerStation),June 1970 - Sept. 1970; Union Boiler Co.(Amos PowerPlant),Sept. 1970 - Aug. 5, 1971; UnionBoilerCo. (Ft.Martin), Oct. 1971 - Dec. 1971; UnionBoiler Co. (HarrisonPower Station), Dec. 1971 - Apr. 17,1973.Cook obtained the last three of these jobs withoutregisteringon Respondent's "out-of-work" list.During most of the foregoing 5-year period Cook workedas a hoist operator. However, he also operates a grader orgrade-all, as willappear.As the last Harrison Power Station jobwas nearingcompletion, Cook was approached by two Union Boilerofficials,Boswelland Stevenson, who asked Cook if hewould be willing to take a job operating a hoist on thenight shift at Fort Martin, after leaving Harrison PowerStation.Cook agreed to take thisnew assignmentif properreferral arrangementswould be made with Respondent.The UnionBoiler officialsagreed that they would makethesearrangementsfor Cook.SometimethereafterBusinessAgent Wilson was visitingtheFortMartinsiteand learned from Moyler, anequipmentoperator there, that Cook's transfer to the FortMartin project was expected.Wilson told Moyler thatCook was already working and could not come to FortMartin untilhis current job was finished. Wilson furthertoldMoyler that Cook "had jumped his last job on me"(apparently referring to Cook's obtaining his previousseveral jobs without firstgoingon the "out-of-work" list)and that he, Wilson, would establisha one-man picket linebefore he would permit Cook to come to Fort Martin and"do it again."Boswell and Stevensonlearned of Wilson's confrontationwithMoyler and told Cook that they didn't think Cookwould be able to take the new FortMartin assignmentbecauseWilson had been at that project and stated therethat he would establisha one-man picket line to keep Cookoff the job.and counsel for Respondent,respectively.These exhibits are herebyreceived into evidence, as is the instant stipulation signed by both counselwhich appears at p. 39 of the General Counsel's Exh.6B. These exhibitshave also been marked by me as received in evidenceThe record is,accordingly,hereby closed.ESee G C.Exh. 5. INTL. UNION OF OPERATINGENGINEERS,LOC 132389Union Boiler did not request Respondent to refer Cookto the Fort Martin job.3 When a referral request was made,another individual who had been on the "out-of-work" listfor 5 months was instead referred to this job at FortMartin.Cook completed his work at the Harrison Power projecton April 17, 1973. Mrs Cook, Cook's wife, telephonedRespondent's office at Clarksburg on April 18, 1973, andrequested that he be registered at that time on Respond-ent's"out-of-work" list for a hoist operatorassignment.InMay 1973, Cook spent some time in the hospital toobtain treatments which included shots in his arm. He wasreleased from the hospital on May 28, 1973.On May 30, 1973, Respondent's Clarksburg office wasgiven a referral request from the Gaycon Company for agrader operator. The office secretary, Held, then contactedWilson, who was out of town, and asked Wilson whoshould be referred for this job. Wilson suggested theCharging Party, Cook. Held then telephoned Cook whoanswered the telephone and identified himself as Joe Cook.After Held told Cook Held was calling from Respondent,Held described the job to which Held intended to referCook. Cook turned down this offer, however, noting thathe had just gotten out of the hospital.4Under Respondent's hiring hall agreement this jobrefusal caused Cook to drop to the bottom of the list atleastwith respect to referral for grader operator jobs, butthis, I conclude, would also accord him a reregistrationeffective that date.5Shortly after June 1, 1973, Cook installed a telephoneanswering device on his home telephone. This device, whenturned on, advises a caller that the Cooks are out, asks ifthe caller desires to leave a message, and, if not, refers thecaller to another telephone number.On July 11, 1974, Respondent telephoned Cook to referCook to another job. No one answered Cook's telephoneon this occasion .6On August 22, 1973, as previously noted, Cook filed thecharge in this proceeding.On or about August 29, 1973, Held telephoned Cook butwas unable to reach him. On that same date Mrs. Cooktelephoned the hall and spoke to Held and eventually alsospoke to Wilson. As the result of Mrs. Cook's talking toWilson,Mr. and Mrs. Cook wentto seeWilson atRespondent's office inClarksburg on August 30, 1973.3Accordingto thecredible testimony of Wilson in this regard4These findingsare based on the credible testimonyof Held in thisregard,which testimony is supported by a billfrom the telephonecompanycharging Respondentfor acompleted call toCook's telephonenumber onthat dateCook confirmed that he had beenreleasedfromthe hospital onMay 28, 1973, butdenied thathe hadreceived the call I do not credit thisdenial nor the testimony of his wife that sheand Cook werenot home at thetime.Cook was very nervouswhen he testified frequently shaking his headand blinkinghis eyesMrs Cook,while calmer, was unconvincing in hermanner in testifying on this point;that is, the toneof her voicechangedwhen she stated on cross-examinationthat she and Cookwereout of townon that dateThislatter testimony added toher testimonyon directexamination which wasmerelythat neither was at home at the time. I alsofound Cookevasive when he was asked whether any of his children, wholive nearby,ever answer his telephone. I also note thatthe testimony ofCook and Mrs.Cook disagreein respect to a later phone call fromRespondentin February1974. Held impressed me as being a sincere, self-confident witness who testified in a generally reliable manner, with oneDuring this meeting on August 30, 1973, Wilson engagedin a lengthy discussion with the Cooks about Wilson'sclaim that Cook had obtained his last three jobs withoutgoing through Respondent's hiring hall. Wilson made itclear to the Cooks that he held this claimed derelictionagainst the Charging Party (more will be said about thismatter hereinafter). The discussion also dealt with theefforts of Respondent to reach Cook over the summer of1973. The secretary, Held, participated in this aspect of thediscussion.Unbeknownst to Wilson, Mrs. Cook recordedabout 45 minutes of this discussion, using a recordingdevice which was in her purse. After the tape on this devicehad run out, Wilson told the Cooks,inter alia,that he hadnot tried to call Cook for the preceding 50 to 60 days.In another part of the discussion, about which more willalso be said hereinafter, Cook told Wilson that he, Cook,would be willing to take an assignment as a grader orgrade-all operator.On September 1, 1973, after referral by Respondent,Cook went to work as a grader or grade-all operator atMarble Cliffs. Cook remained with that Company until theclosing days of December 1973. He had not worked sinceat the time of the hearing, although Respondent hasoffered him job referrals on several occasions in the latewinter months and the spring of 1974.Concluding FindingsThe theory of the General Counsel's case is thatRespondent breached its duty of fair representation to theCharging Party as a registrant for referral to employmentthrough the Union's exclusive hiring hail.7 This breach, theGeneral Counsel argues, grew out of Respondent's failureto refer Cook for employment during the period April 18,1973, to on or about August 30, 1973 and was based,interaka, on irrelevant considerations including Respondent'sclaim that Cook had bypassed the hiring hall in obtainingemployment at the three jobs he held prior to April 18,1973.In its brief, Respondent,in essence,acknowledges therequirement to operate its hiring hall in a manner wherebyall applicants are treated equally and fairly but nonethelessadvances two contentions - first, that there is no evidencethatRespondent was disposed to treat Cook differentlyfrom its other members or registrants and, secondly, in anyevent, there is no showing that it did, in fact, discriminateagainst him by referring later registrants than he to jobsexception which will appearFurther, while Cook has a son, the son was not known tobe a member ofRespondent nor is there any showing that the son had just been releasedfrom the hospital5See G C Exh. 2, art V, sec 17.BThisfinding is based on the credible testimony of Held in this regardand is confirmedby an entryon Respondent's referral list. While this callwas made after the answering device was attachedtoCook'sphone itappears from a remark by Held (made at a meeting between Wilson and theCookson August 30,1973) concerning a call placedby Held late in August1973 that Held did not respond to an answering device unlesstold to do soThe other business agent,Wine,testified that he does not "talk torecordings"The date of this call is also confirmed by a statement made byWilson to the Cooks on August30, 1973, that he,Wilson,had not calledCookin 50-60 days7Since this arrangement does not discriminate based on unionmembershipCook'smembership in the Union would not presumably be afactorHowever, he was a union member at all times pertinent hereto 390DECISIONSOF NATIONALLABOR RELATIONS BOARD(forwhich he was qualified) prior to the time it referredhim .8Ifind no merit in the first contention and while I findsomemerit in the second contention, I nonethelessconclude that Respondent did discriminate against Cookfor at least part of the period specified in the complaint.That Respondent through its agent, Wilson, maintainedan animosity against Cook based on Wilson's belief thatCook had been circumventing the hiring hall is clear fromWilson's admitted threat to walk a one-man picket line, ifCook were transferred to the Fort Martin project in April1973. This threat, as Wilson admittedly explained it at thetime,was made because, according to Wilson, Cook"jumped the last job on me and I'll stand a one man picketline before I let him come down there and do it again."Wilson also maintained this feeling towards Cook atleast during the succeeding months until the end of August1973. IndeedWilsonmade such feelings clear at themeetingbetween the Cooks and himself at the Union'soffice in Clarksburg on August 30, 1973. Thus, Wilson toldCook at this meeting that: "Now what started this wholething.When you started jumping jobs on me ...." Therefollowed a lengthy discussion during this meeting ofWilson's and Cook's versions of how Cook had obtainedhis three previous jobs. InWilson's version of thesematters,Wilson indicated that he believed that Cook hadbypassed the Union's hiring hall.Respondent, however, points to another remark byWilson during this conversation which, according toRespondent, suggests a different feeling of Wilson towardCook. This remark by Wilson at the meeting was:All I'm saying, Joe, is this, I don't have anythingpersonal against you and I'm not trying to starve you,all I want you to do is to come in here and I'll treat youlike anybody else and I'll offer you any job that comesup, now that's all I cantell you.Respondent points this comment out to show Wilson'sdesire to treat allmembers and applicants fairly andequally.A yet further implication flowing from Respond-ent'spoint here is that all Wilson sought to do was to haveCook register at the hall like other applicants.Unlike Respondent, I do not believe this comment byWilson exculpates him nor relieves him of liability for hisactions towards Cook, which will be discussed, nor hisothercommentsto Cook, previously referred to, on thissame occasion.For the instantcomment mustbe taken inthe context in which it wasmade.That context was thatCook had registered at the hall and had been on thereferral listsinceApril 18, 1973. Since Cook was thereforecomplying with thehall's requirementslikeany other8Respondent does not urge that its contractual hiring hall agreementauthorized it to discipline Cook for his claimed bypassing of the hiring hall.While such conduct would be a violation of the Union's bylaws (Resp Exh.2), the hiring hall arrangement specifically prescribes that referral shall notin any way be affected by union bylaws(G.C. Exh.2, art V,sec. 1.4)9A similar statement relied on by Respondent to show Wilson's lack ofbias towards Cook meets the same fate on analysis in context. Thisstatement-thatWilson owed no"special favors"to individuals who"work behind the hall" -does not help Respondent's case because Cookwas not asking for any"special favors."He merely sought referral from the"out-of-work"liston which he had been registered for 4 1/2 months andregistrant when the instant remark was made to him, theinescapable inference of the remark is that the disparatetreatment accorded Cook grew not from his status at thetime but rather from his claimed failure to follow the hall'sprocedures like other registrants in times past .9I,accordingly,conclude that Respondent throughWilson was disposed to discriminate against Cook at alltimes material herein, based on a consideration irrelevantto its duty to represent him fairly and equally. I furtherconclude that this irrelevant consideration wasWilson'sclaim that Cook had not been using the hiring hall's "but-of-work" list to obtain pnorjobs.'°There is, however, some merit to Respondent's conten-tion that the record does not show that it failed to referCook to jobs for which he was qualified - at least for apart of the period in question here.In order to understand this issue two matters requiresome explanation- first, the equipment Cook wasqualified to operate and Respondent's knowledge of suchqualifications and, secondly, the state of the evidence inregard to referrals of other applicants ahead of Cook.At the hearing Cook claimed that he operates hoists,grade-alts, compressors, and "highlifts." However, whenhis wife called in to register him on the "out-of-work" listshe registered him only for the assignment of hoistoperator. Since Respondent admittedly sought on May 30,1973, to refer Cook to a job operating a grader or grade-all,it is obvious that Respondent was also aware of Cook'squalifications in this regard.1' But there is no showing thatRespondent's officials at the Clarksburg office were awarethat Cook is qualified, as he claims, to run compressors orhighlifts.12As previously noted, most of his employmentduring the period 1968 to 1973 was in operating hoists.While the record shows that a number of employmentapplicants, who registered on Respondent's "out-of-work"list after Cook did, were referred for work ahead of Cookin the months of May and June, the record does not showwhat equipment they were referred to operate. The onlyshowing of specific equipment involved in any job referralsis in the month of August 1973.13With this background, I will now determine whether,when, and how Respondent treated Cook differently fromother applicants who sought referral during the period inquestion here.As I have previously found, the failure of Cook totransfer from the hoist job at the Harrison Power project toanother hoist job with the same employer at Fort Martinon April 18, 1973, was due at least in substantial part toWilson's threat tomount apicket line at the latter site ifCook avoided Respondent's hiring hall in obtaining thatjob. I find nothing unlawful in Wilson's action in thisinstance,however, because Respondent was within itsfrom which other applicants had been referredfor workahead of him, aswill appear.10The irrelevance of this considerationisestablishedon the face of thehiring hall agreement itself.See fn8, supra11Contraryto the testimony of Wilson,which I discredit,thatWilson'sfirst knowledge that Cook could operate a grade-all occurred when Cook soinformed Wilson at their meeting ofAugust 30, 1973.12 It is not clear whether a "highlift" is a type of loader To the extentthat it maybe, I note thatCook toldWilson on August30, 1973,that he,Cook,did not desire to operate a loader because of his back condition.13G.C. Exh. 5 INTL. UNION OF OPERATINGENGINEERS,LOC. 132391rights to enforce the registration provisions of its nondiscri-minatory hiring hall agreement.14 And Cook was notregistered at that time.15Insofar as the August referrals are concerned, two hoistoperators, Strickler and Isner, were admittedly referredahead of Cook. However both were in fact on the "out-of-work" list (albeit registered after Cook), had previouslyworked for the same employer, and that employer hadrequested their services again. Inasmuch as such out-of-order referrals, based on a prior employer's request, arespecificallyauthorized by the hiring hall agreement, Iconclude that these referrals of Strickler and Isner ahead ofCook were not improper.A different picture emerges from the referral of grader orgrade-all operators during this period. Thus, the first suchoperator shown to have been referred from Respondent'shall for such an assignment on a date certain in August1973 was John Radcliff, who was referred out to operate agrader on August 10, 1973. But Radcliff had only beenregistered on the "out-of-work" list since August 6, 1973,long after Cook's registration on April 18 of the same year.In view of Cook's earlier registration and Respondent'sknowledge (since at least May 30, 1973) that Cook wasqualified to operate a grade-all, it follows that Cook shouldhave been referred to this assignment ahead of Radcliff onAugust 10, 1973.16Despite Cook's prior right to such a referral, however, Ifind that no effort was made by Respondent to contact himfor this assignment. I reach this conclusion on the basis ofWilson's statement to Cook on August 30, 1973, that hehad not attempted to reach Cook for the preceding 50 to 60days and the further fact that Respondent's records reflectno entry of any call being made to Cook during the periodJuly I I to August 29, 1973.Against the background of Wilson's long-standinganimosity towards Cook (based on Wilson's claim thatCook had bypassed the hiring hall in obtaining prioremployment) I conclude that Respondent's failure to seekCook's referral to the grade-all assignmenton August 10,1973, was founded on Wilson'sresentmentagainst Cook inthis regard.While bypassing of the hiring hall on the partof Cook, if true, might have been an infraction ofRespondent's union bylaws, bylaw infractions are specifi-cally excluded under the hiring hallagreement as a basis todeny referral of a registered applicant. Thus, for ourpurposes here,anysuch prior infraction, whetherclaimedor even proved, is a consideration which is irrelevant toCook's right to be referred from the hall. I therefore further14Local 357, IBT [Las Angeles-Seattle Motor Express] v. N LR.B.,365U.S. 667 (1961).15While thereisa suggestion at several places in the record of anarrangementwhereby anoperatormay be transferredto anotherjob withthe same employerif the employerso requests Respondent,no such requestwas made of Respondent to permitCookto work at the Fort Martin job, anomissionIhave alreadynoted earher in this decision.16Respondent cannot claim thatCookwas required - to registerspecificallyas a grade-all operator,inasmuch as its recordsin August 1973show numerous referrals of applicantswho indicatedno equipmentpreference at all when they registered for referral.17 In the circumstances,Ido not thereforecredit anyself-servingtestimonyof Wilson,Wine, orHeld that none of them were disposed todtscnnunate against Cookconclude that Respondent, by not seeking to refer Cook onAugust 10, 1973, for the reason I have found,17 therebyfailed in its duty of fair and equal representation to Cookand violated Section 8(b)(1)(A) of the Act.18 I find,however, that no such violation has been proved inconnection with Respondent's treatment of Cook prior tothat date.19IV.THE REMEDYHaving found that Respondent has violated Section8(b)(1)(A) of the Act by failing to provide equal representa-tion to Cook in the matter of job referrals - such failurebeing based on irrelevant considerations- I shallrecommend a remedial order requiring Respondent tocease and desist therefrom and further requiring Respond-ent to pay Cook a sum of money equal to that he wouldhave normally earned (had he been referred in properorder) during the period August 10, 1973, to August 29,1973,20 less net earnings during such period. Backpay shallbe computed in the manner prescribed by the Board in F.W.Woolworth Company,90 NLRB 289(1950), with interestthereon at the rate of 6 percent as required by IsisPlumbing & Heating Co.,138 NLRB 716 (1962).I shall further recommend that Respondent notify Cookthat use of its hiring hall facilities will be available to himon an equal basis with other applicants in regard to jobreferrals.Finally, I shall recommend that Respondent be requiredto post an appropriate notice.CONCLUSIONS OF LAW1.Companies with which Respondent has a hiring hallagreementand to which it made referrals in 1973 areemployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By refusing to refer the Charging Party for employ-menton August 10, 1973, Respondent failed to accord himequal representation with other members and job regis-trants based on -irrelevant considerations, thus violatingSection 8(bXIXA) of the Act.4.The aforesaid unfair labor practiceis anunfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]isMirandaFuel Company,Inc,140 NLRB 181 (1962),enforcementdenied 326F.2d 172 (C.A. 2, 1963).The decision of the Board, and not thecourt,isbinding upon me.Prudential InsuranceCompany ofAmerica,119NLRB 768, 773(1957)19CfEbascoServices,Inc,176 NLRB896, 902(1969) (failure to referClark for welder'swork for which he was not qualified),International HodCarriers,Building andCommon LaborersUnionofAmerica, Local 341 AFL-CIO,146 NLRB 1358, 1367-68 (1964) (the Chitnareferrals).20 In the event no exceptions are filed asprovided bySec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeitsfindings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.